Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ADVISORY ACTION
Continuation of 3
Akin to MPEP 803.02, should Applicant overcome a rejection by amending a claim, additional consideration and/or searching concerning the amendment is required to the extent necessary to ensure patentability. Here, the proposed amendment presented while prosecution is closed alters the scope of claim 40, at least.  Therefore, if the proposal is entered, searches for the best prior art meeting the claimed subject matter may be in order and/or other consideration(s) such as modification of outstanding rejection(s) to address any newly presented embodiments and/or drafting new prior art rejections. Moreover, in contrast with the last paragraph at p 4 of the remarks accompanying the after-final proposal, the examiner notes paragraphs 0066-0069 of the present published application do NOT describe the proposed amendment to claim 26 and paragraph 0027 is drawn to a library rather than a single vector as claimed. Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I. Since the proposed amendment presented after-final requires additional review, the proposed amendment does not materially reduce or simplify the issues facing the board of appeals either. Furthermore, there is no reason why the proposed amendments were not presented earlier in prosecution. See 37 CFR 1.116 (c).

Continuation of 12
Most of the reconsideration set forth on p 6 in the remarks accompanying the current proposed claim amendment(s) is predicated on entry of the amendment(s) after final, however the amendment(s) will not be entered (see continuation of 3 above). 
In so far as applicant’s arguments in said remarks accompanying the current proposed claim amendment(s) concern the 102/103 rejection of record pertaining to last entered claim set, the following is noted. Applicant again argues on pp 5-6 of the remarks accompanying the proposed claim amendment(s) presented after-final that Brencic does not teach a minimal as defined in the present application.
In this vein, the examiner notes as defined by paragraph 0124 of present published application, “as used herein, a minimal promoter refers to a DNA sequence which is inactive alone, but can mediate gene transcription when combined with other transcription regulatory elements. Minimal promoter sequences can be derived from various sources, such as prokaryotic and eukaryotic genes[,]”   whereas the Pribnow (-10) box of Brencic’s PvirB constittutes a prokaryotic DNA sequence that is inactive alone but can mediate gene transcription when combined with other transcription regulatory elements (e.g. a -35 element), meeting the definition in contrast with Applicant’s argument.
***
Nevertheless, in order to advance future prosecution of the present application, the following comment(s) are additionally noted. The proposed amendments appear very likely to be sufficient to overcome the 35 USC 102/103 rejection of record, however 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639